On Motion for Rehearing.
Stayton, Associate Justice.
The motion for rehearing in this cause is based upon the ground that the court below erred in not giving judgment against John Yance for the full amount of the principal and interest of the sum. paid to Yance by Michaud, less the sum of $1,500 paid by Yance to Fretelliere, executor and guardian, in settlement of the breach of warranty; and this upon the ground that there was no consideration for the settlement between Yance and the executor and guardian.
This question does not seem to have been raised in the court below; no assignment of error raises it here, nor did brief of counsel directly present it when the cause was submitted, and whatever of merit there may be in the question, under the settled rules and decisions of the court, in the absence of an assignment of error raising the question, it cannot now be considered.
The motion for rehearing is overruled.
Motion t overruled.